Exhibit 10.1

EIGHTH AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EIGHTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amended Agreement”)
made and entered into on this 13th day of May, 2019 (the “Effective Date”),
between CapStar Financial Holdings, a Tennessee corporation established to be a
bank holding company, headquartered in Nashville, Davidson County, Tennessee,
(the “Company” or “CapStar”) and Claire W. Tucker, hereinafter referred to as
“Executive.”

W I T N E S S E T H

WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer and previously was employed by CapStar Bank (the “Bank”) since
its organization in 2007; and

WHEREAS, Executive, the Company, and the Bank previously entered into a Seventh
Amended and Restated Employment Agreement on or about April 26, 2018, as amended
on or about December 28, 2018, (collectively the “Prior Agreement”) regarding
the rendering of services through May 31, 2019; and

WHEREAS, the Company desires to amend and restate the Prior Agreement in order
to continue Executive’s employment with the Company in the capacities set forth
in this Amended Agreement; and

WHEREAS, Executive wishes to continue to serve in the employ of the Company for
the period and upon the terms and conditions provided for in this Amended
Agreement.

NOW, THEREFORE, for the reasons set forth above and in consideration for the
mutual promises and agreements set forth herein, CapStar and Executive agree as
follows:

1.    Amendment of Prior Agreement. CapStar and Executive hereby amend and
restate the Prior Agreement in its entirety and hereby substitute this Amended
Agreement for the Prior Agreement.

2.    Employment. Subject to continued approval of the Tennessee Department of
Financial Institutions and other bank regulatory agencies having jurisdiction
over the operations of CapStar, CapStar hereby agrees that effective on the
Effective Date, Executive will continue to be employed by Company as its Chief
Executive Officer pursuant to the terms of this Amended Agreement until July 31,
2019, and as its Founding President and CEO Emerita between July 31, 2019 and
May 31, 2021. Between May 31, 2019 and May 31, 2020, Executive agrees to devote
her best and reasonable full-time efforts to help the Company and the Bank
retain high performing key employees and important customers with whom Executive
has personal relationships, and to represent CapStar in the community and on
certain industry and other boards in order to maintain her goodwill and support
for CapStar, and to otherwise assist the Chief Executive Officer and perform
such other related activities and duties as the board of directors of Company
(the “Board”) may, from time to time, reasonably determine and assign to
Executive. Between June 1, 2020 and May 31, 2021, Executive will be expected to
devote only 40% of her available time, or the equivalent of two working days per
week, towards the duties to CapStar described in the preceding sentence.

Because she will no longer be Chief Executive Officer, Executive resigns her
membership on the Board effective July 31, 2019 and the Board of Directors of
the Bank effective immediately.

 

- 1 -



--------------------------------------------------------------------------------

3.    Compensation. During the term of Executive’s employment hereunder:

(a) Salary. For the services provided for herein, CapStar shall pay to
Executive, and Executive shall accept from CapStar, a base salary (Executive’s
“Base Salary”) of: (1) between May 31, 2019 and May 31, 2020, Five Hundred
Twenty-Five Thousand and No/100 Dollars ($525,000.00), per annum; (2) between
June 1, 2020 and May 31, 2021, Two Hundred Thousand and No/100 Dollars
($200,000.00), per annum. Executive’s Base Salary shall be paid monthly and
subject to any and all withholdings and deductions required by law.

(b) Bonus. Executive will remain eligible for an annual bonus for calendar year
2019 of up to 50% of Executive’s Base Salary, subject to the terms and
conditions set forth by the Board at its sole discretion or pursuant to any
bonus plan that may be adopted. Executive will not be eligible to receive an
annual bonus for any services performed after December 31, 2019.

(c) Long Term Incentive Plan. Executive will also continue to participate in
CapStar’s Long Term Incentive Plan through December 31, 2019 and to be eligible
to receive a target award of 40% of Executive’s Base Salary, subject to the
terms and conditions set forth in the Long Term Incentive Plan. Executive will
not be eligible to participate in the Long Term Incentive Plan for any services
performed after December 31, 2019.

(d) Benefits. CapStar will continue to provide to Executive, consistent with the
terms and conditions of the respective plans, and pay the cost of, such employee
benefits as are provided to Executive Officers of CapStar generally under
benefit plans adopted by CapStar from time to time and as have been previously
provided to Executive (CapStar’s “Employee Benefit Plans”), except that any
coverage exclusion based on hours worked or full-time or part-time status shall
not apply to Executive during the Term. These Employee Benefit Plans may include
vacation days, sick days or other types of paid or unpaid leave, insurance
programs, pension plans, profit sharing plans, bonus plans, stock option plans,
restricted stock plans or other stock-based incentive plans, and other employee
benefit plans. Provision of such benefit plans by CapStar is within the sole
discretion of CapStar, and any such benefit plans may be amended, modified or
discontinued at any time by CapStar. It is the intention of the foregoing that
Executive continue to receive active employee medical and other health and
welfare coverage, including group life insurance coverage, through the Employee
Benefit Plans up and until the end of the Term, after which she would be
eligible to elect COBRA continuation coverage, pursuant to applicable law.

(e) Reimbursements. Upon timely and well-documented requests by Executive
submitted within one month from the payment of such expenses by Executive,
CapStar will reimburse Executive for Executive’s costs and expenses incurred in
connection with the performance of Executive’s duties or otherwise for the
benefit of CapStar, specifically including any business expenses incurred with
the prior approval of the Board. Such reimbursements shall be made in accordance
with the policies established by Company from time to time, recognizing that
CapStar may have different reimbursement policies for executive officers, and
likewise may have different reimbursement policies for Executive as President
and Chief Executive Officer. Such reimbursements may be approved by CapStar on a
one-time basis for a particular expenditure, or on an ongoing basis, such as
club memberships, automobile expense reimbursements, etc., but such ongoing
approvals shall be subject to change from time to time. Notwithstanding the
foregoing, CapStar specifically approves the continued reimbursement of
Executive for the following previously approved items through May 31, 2021: a)
the annual premium for the Genworth $500,000 supplemental life insurance; and
(b) the annual capital charge and monthly dues for Golf Club of Tennessee.

(f) Vesting of Stock Awards. Any stock awards granted to Executive that have not
fully vested before May 31, 2021 in accordance with such awards or the plan
documents governing such awards, will vest as of May 31, 2021, provided that
Executive has not been terminated for Cause or resigned without Good Reason
prior to that date.

(g) Executive shall have an office at a location to be determined with shared
secretarial support for the term of her employment hereunder.

 

- 2 -



--------------------------------------------------------------------------------

4.    Term of Employment; Renewal. The term of Executive’s employment pursuant
to this Amended Agreement (the “Term”) shall commence on May 31, 2019 and shall
end on May 31, 2021.

5.    Termination of Employment.

(a)    Termination By CapStar. Notwithstanding any of the foregoing provisions
in this Amended Agreement, CapStar, by action of the Board, may terminate the
employment of Executive hereunder without notice at any time for Cause or
without Cause. For purposes of this Agreement, “Cause” includes, but is not
limited to: (i) any material breach of the terms of this Agreement which
negatively impacts CapStar; (ii) personal dishonesty, fraud, disloyalty, or
theft; (iii) disclosure of CapStar’s confidential information except in the
course of performing his duties while employed by CapStar; (iv) willful illegal
or disruptive conduct which impairs the reputation, goodwill or business
position of CapStar; (v) willful failure to cooperate fully with a bona fide
internal investigation or an investigation of Bank by regulatory or law
enforcement authorities whether or not related to your employment with Bank (an
“Investigation”), after being instructed by the Board to cooperate or
Executive’s willful destruction of or knowing and intentional failure to
preserve documents of other material known by Executive to be relevant to any
Investigation; (vi) breach of fiduciary duty involving personal profit;
(vii) any order or request for removal of Executive by any regulatory authority
having jurisdiction over CapStar; (viii) or Executive’s disability, as defined
in any disability insurance policy with benefits payable to Executive, or if
there is no such disability insurance policy, then as defined in CapStar’s
established policy applicable to executive officers (“Disability”).
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the members of the Board at a duly constituted meeting of the Board,
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the reasons therefor.
The Executive shall have the right to appear and defend Executive at any meeting
of the Board at which such a resolution is considered.

(b)    For Cause/Without Good Reason. In the event of a termination by Company
for Cause, or a resignation by Executive without Good Reason, the Executive
shall be entitled to receive only the compensation that is earned and accrued as
of the date of termination but no other monies or benefits except that: (A) in
the case of Executive’s Disability, if no Disability Plan or Disability
Insurance Policy is in place, Executive shall receive fifty per cent (50%) of
her base pay for a period not to exceed twenty four (24) weeks; (B) Executive
shall be entitled to receive any extended benefits provided to all employees of
CapStar, or required by law, such as COBRA health insurance coverage, etc.; (C)
Executive shall be entitled to reimbursement for all expenses accrued in
accordance with the provisions set forth herein; (D) any continuing benefits
under any retirement plan, disability insurance policy, or life insurance policy
payable by virtue of the retirement, death or disability of Executive having
occurred prior to such termination of employment; and (E) Executive shall
receive all benefits and reimbursements accrued and payable to Executive at the
time of termination of her employment hereunder, including any stock or payments
to which Executive is entitled under and subject to the terms of all incentive
plans in which Executive participates (including and subject to the terms of
each and any individual grant or award agreement), including stock option plans,
restricted stock plans, performance share plans, and any other stock-based or
cash-based incentive plans and the individual grant or award agreements under
such plans (collectively referred to as the “Accrued Obligations”).

(c)    Without Cause/With Good Reason. In the event that: (A) CapStar terminates
Executive’s employment hereunder without Cause; or (B) Executive resigns her
employment within sixty days of learning that CapStar has engaged in conduct
that constitutes Good Reason, then in addition to her receipt of the Accrued
Obligations: (i) Executive shall continue to receive her Base Salary, payable as
before such termination, through May 31, 2021; (ii) subject to Section 13
hereof, Executive shall continue to receive such health care insurance as is
being provided to the Executive pursuant to CapStar’s Employee benefit plans
through the remainder of the Term; (iii) any stock awards granted to Executive
that have not fully vested as of the date of such termination in accordance with
such awards or the plan documents governing such awards, will vest upon
termination (collectively Executive’s “Severance Pay”).

 

- 3 -



--------------------------------------------------------------------------------

Upon termination of Executive’s employment hereunder for any reason (other than
by Company for Cause), whether voluntarily by Executive or by termination by
CapStar without Cause, Executive shall continue to be bound by the terms of the
confidentiality agreement contained in Section 7 hereof, the covenant not to
compete contained in Section 8 hereof, and the non-solicitation provisions
contained in Sections 9 and 10 hereof. In the event Executive’s employment
hereunder is terminated by CapStar for Cause, Executive shall not be bound by
the covenant not to compete in Section 8 hereof.

6.    Compliance with Section 409A.

(a)     Executive shall not have any right to make any election regarding the
time or form of any payment due under this Agreement.

(b) A payment of any amount or benefit hereunder that is (i) subject to Code
Section 409A, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of Code Section 409A and the

 

- 4 -



--------------------------------------------------------------------------------

regulations promulgated thereunder and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“resignation” or like terms shall mean “separation from service” within the
meaning of Code Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if at the time of Executive’s “separation from service” Executive
is a “specified employee” (within the meaning of Code Section 409A), then to the
extent that any amount to which Executive is entitled in connection with her
separation from service is subject to Code Section 409A, payments of such
amounts to which Executive would otherwise be entitled during the six month
period following the separation from service will be accumulated and paid in a
lump sum on the earlier of (i) the first day of the seventh month after the date
of the separation from service, or (ii) the date of Executive’s death. This
paragraph shall apply only to the extent required to avoid Executive’s
incurrence of any additional tax or interest under section 409A or any
regulations or Treasury guidance promulgated thereunder.

(c)    Notwithstanding any provision of this Agreement or any other arrangement
to the contrary, to the extent that any payment to Executive under the terms of
this Agreement or any other arrangement would constitute an impermissible
acceleration or deferral of payments under Code Section 409A of the or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of CapStar, such payments
shall be made no earlier or later than at such times allowed under Code
Section 409A or the terms of such plan, program, arrangement or policy.

(d) Any payments provided in this Agreement or any other arrangement subject to
Code Section 409A as an installment of payments or benefits, is intended to
constitute a separately identified “payment” for purposes of Treas. Reg. §
1.409A-2(b)(2)(i).

7.    Confidentiality. Executive shall not, at any time or in any manner, during
or after the Term, either directly or indirectly, divulge, disclose or
communicate to any person, firm or corporation in any manner, whatsoever, any
material information concerning any matters affecting or relating to the
business of CapStar, except in the course of performing her duties while
employed by CapStar. This includes, without limitation, the name of its clients,
customers or suppliers, the terms and conditions of any contract to which
CapStar is a party or any other information concerning the business of CapStar,
its manner or operations or its plans for the future without regard to whether
all of the foregoing matters will be deemed confidential, material or important.
Executive further agrees that she shall continue to be bound by the provisions
of this paragraph following any termination of Executive’s employment pursuant
to this Amended Agreement.

8.    Covenant Not to Compete. During the Term and for the period of two
(2) years thereafter, or upon termination of Executive’s employment hereunder
for any reason (other than by CapStar for Cause), whether voluntarily by
Executive or by termination by CapStar without Cause, and whether before or
after a Change in Control, and for a period of two (2) years thereafter,
Executive agrees that Executive will not be employed by, consult with, or
directly or indirectly own, become interested in, or become involved in any
manner whatsoever in any business (including any bank or other financial
institution in organization) which is or will be similar to or competitive with
any aspect of the business of CapStar which operates a bank branch or other
business location in Davidson or Williamson Counties, Tennessee, or in any other
county in Tennessee or any other state in which CapStar operates a bank branch
or other business location, determined as of the date of termination of
Executive’s employment with CapStar. Executive agrees that should a court find
the geographical scope of this covenant unreasonably broad, such court should
nevertheless enforce this covenant to the extent that it deems reasonable.
Executive specifically acknowledges and agrees that the foregoing restriction on
competition with CapStar will not prevent Executive from obtaining gainful
employment following termination of employment with CapStar and is a reasonable
restriction upon Executive’s ability to compete with

 

- 5 -



--------------------------------------------------------------------------------

CapStar and to secure such gainful employment. In the event Executive’s
employment hereunder is terminated by CapStar for Cause, Executive shall not be
bound by the covenant not to compete in this Section 8.

9.    Non-Solicitation Covenant. Executive agrees that for a period of two
(2) years following the termination of her employment with CapStar, she will not
contact or solicit, directly or indirectly, any customer or account that was a
customer or account of CapStar within twelve (12) months prior to the
termination of Executive’s employment with CapStar. Executive further agrees
that for a period of two (2) years following the termination of her employment
with CapStar, she will not contact or solicit, directly or indirectly, any
employee or person who was an employee of CapStar within twelve (12) months
prior to the termination of Executive’s employment with CapStar. The parties
agree that these covenants are intended to prohibit Executive from engaging in
such proscribed activities as an owner, partner, director, officer, executive,
consultant, stockholder, agent, salesperson, or in any other capacity for any
person, partnership, firm, corporation or other entity (including any financial
institution in organization) unless she receives the express written consent of
the Board. Executive specifically acknowledges and agrees that the foregoing
restriction on competition with CapStar will not prevent Executive from
obtaining gainful employment following termination of her employment with
CapStar and is a reasonable restriction upon Executive’s ability to compete with
CapStar and to secure such gainful employment.

10.    No Enticement of Officers. Executive shall not, directly or indirectly,
entice or induce, or attempt to entice or induce any Officer of CapStar to leave
such employment during the term of this Agreement or within two (2) years
thereafter.

11.    Certain Definitions. Whenever used in this Agreement and not otherwise
defined herein, the following terms shall have the meanings set forth below:

(a) “Change in Control” means a transaction or circumstance in which any of the
following have occurred, provided that the board of directors of CapStar (the
“Company Board”) shall have determined that any such transaction or circumstance
has resulted in a Change in Control, as defined in this paragraph, which
determination shall be made in a manner consistent with Treas. Reg. § 1.
409A-3(i)(5):

 

  (i)

the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of CapStar or a corporation
controlling CapStar or owned directly or indirectly by the shareholders of
CapStar in substantially the same proportions as their ownership of stock of
CapStar, becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities and Exchange Act of 1934, as amended), directly or indirectly, of
securities of the CapStar representing more than 40% of the total voting power
represented by CapStar’s then outstanding voting securities (as defined below);

 

  (ii)

the merger, acquisition or consolidation of CapStar with any corporation
pursuant to which the other corporation immediately after such merger,
acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of CapStar outstanding immediately prior thereto or more than 50% of
CapStar’s total fair market value immediately prior thereto; or

 

- 6 -



--------------------------------------------------------------------------------

  (iii)

the date that a majority of the members of the Company Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company Board before the date of the
appointment or election.

(b) “Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

(c) “Good Reason” means any of the following:

 

  (i)

Executive’s then current base salary is reduced;

 

  (ii)

Executive’s work or reporting responsibilities are materially diminished, or

 

  (iii)

Executive is relocated to a work location more than thirty (30) miles from the
Executive’s then current work location.

(d) “Protection Period” means the period commencing on the date that a Change in
Control occurs, and ending on the last day of the twelfth (12th) calendar month
following the calendar month during which such Change in Control occurred.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs, and if the date of termination with respect to Executive’s
employment by CapStar occurs prior to the date on which the Change in Control
occurs, unless it is reasonably demonstrated by CapStar that such termination of
employment (i) was not at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control and (ii) did not otherwise
arise in connection with or in anticipation of the Change in Control, then for
all purposes of this Agreement the “Protection Period” shall be deemed to have
commenced on the date immediately preceding the date of termination of
Executive.

(e) “Qualifying Termination” means:

(i) an involuntary termination of Executive’s employment by CapStar (or any
successor to CapStar after the Change in Control) for reasons other than Cause
(and other than on account of Executive’s Disability); or

(ii) a voluntary termination of employment by Executive for Good Reason.

12.    COBRA Health Insurance Coverage. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be interpreted to
require CapStar to extend COBRA health insurance coverage benefits to Executive
in violation of applicable law. In the event that, following termination of
Executive’s employment with CapStar, Executive shall be entitled to receive
extended insurance benefits pursuant to the terms of this Agreement, Executive
shall be required to elect COBRA health insurance coverage and, thereafter,
CapStar shall provide such coverage to Executive through a COBRA subsidy;
provided, however, that at such time as CapStar is no longer permitted to extend
COBRA health insurance coverage benefits to Executive under applicable law,
CapStar shall provide a cash payment to Executive in lieu of such subsidy (with
each cash payment being equal to the amount of the last COBRA subsidy provided
to Executive prior to Executive’s termination pursuant to the terms hereof), and
Executive shall elect and obtain her own health insurance coverage.

 

- 7 -



--------------------------------------------------------------------------------

13.    Remedies. Executive acknowledges and agrees that the breach or threatened
breach of any of the provisions of Sections 7, 8, 9, or 10 of this Agreement
will cause irreparable harm to CapStar which cannot be adequately compensated by
the payment of damages. Accordingly, Executive covenants and agrees that
CapStar, in addition to any other rights or remedies which CapStar may have,
will be entitled to such equitable and injunctive relief as may be available
from any court of competent jurisdiction to restrain Executive from breaching or
threatening to breach any of the provisions of this Amended Agreement, without
the requirement that CapStar post bond or other surety. Such right to obtain
injunctive relief may be exercised at the option of CapStar in addition to,
concurrently with, prior to, after, or in lieu of the exercise of any other
rights or remedies which CapStar may have as a result of any such breach or
threatened breach.

14.    Entire Agreement. CapStar and Executive agree that this Amended Agreement
contains the complete agreement concerning the employment arrangement, written
or oral, between them and that this Amended Agreement supersedes all prior
negotiations, practices and/or agreements. Neither party has made any
representations that are not contained herein on which either party has relied
in entering into this Amended Agreement.

15.    Assignment. It is agreed that CapStar shall have the right to assign this
Amended Agreement to any purchaser of the business of or substantially all of
the assets of CapStar. This is a personal services contract, and may not be
assigned by Executive.

16.    Modification. This Amended Agreement shall not be modified or amended
except by a writing duly executed by both parties. No waiver of any provision of
this Amended Agreement shall be effective unless the waiver is in writing and
duly executed by both parties.

17.    Waiver of Breach. The waiver by a party of the breach of any provision of
this Amended Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach of the same of any other provision hereof by
that party.

18.    Severability. The provisions of this Amended Agreement shall be
severable, and the invalidity of any provisions or portion thereof shall not
affect the validity of the other provisions.

19.    Choice of Law. This Amended Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee.

20.    Notice. Any notice required or authorized hereunder shall be deemed
delivered when delivered to Executive or to an executive officer of CapStar, or
when deposited, postage prepaid, in the United States mail certified, with
return receipt requested, addressed to the parties as follows:

 

  Executive:    Claire W. Tucker      801 Kathridge Ct.      Brentwood, TN 37027

 

- 8 -



--------------------------------------------------------------------------------

   with a copy (which copy shall not constitute notice) to:       Michael D.
Sontag       Bass, Berry & Sims       150 Third Avenue South, Suite 2800      
Nashville, TN 37201       Robert Horton       Bass, Berry & Sims       150 Third
Avenue South, Suite 2800       Nashville, TN 37201    CapStar:    CapStar
Financial Holdings, Inc.       201 4th Ave. North, Suite 950       Nashville, TN
37219       Attn: Secretary    with a copy (which copy shall not constitute
notice) to:       Waller Lansden Dortch & Davis, LLP       Attn: Chase Cole   
   511 Union Street, Suite 2700       Nashville, TN 37219

21.    Survival. The provisions of Sections 7, 8, 9, 10, 13 and 17 of this
Amended Agreement shall survive any termination of this Amended Agreement.

22.     Withholding. CapStar shall be entitled to withhold from amounts payable
to Executive hereunder such amounts as may be required by applicable law.

[Execution Page follows]

 

- 9 -



--------------------------------------------------------------------------------

EXECUTION PAGE

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and date first written above.

 

CAPSTAR:      EXECUTIVE: CapStar Financial Holdings, Inc.            

/s/ Claire W. Tucker

       Claire W. Tucker By:  

/s/ Dennis C. Bottorff

       Dennis C. Bottorff, Chairman of the Board     

 

- 10 -